Real Estate Contacts, Inc.

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT made as of this 4th day of March, 2013 by and between Real
Estate Contacts, Inc. a Florida corporation, having an office at 240 Windsor
Ridge #36, New Castle, Pa.  16105 (hereinafter referred to as “Employer”) and
Robert DeAngelis an individual residing at 240 Windsor Ridge #36, New Castle, Pa
 16105  (hereinafter referred to as “Employee”).

W I T N E S E T H:

WHEREAS, Employer desires to employ Employee as the President and CEO; and

WHEREAS, Employee is willing to be employed as the President and CEO in the
manner provided for herein, and to perform the duties of the President and CEO
upon the terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth it is agreed as follows:



1.

Employment of the President and CEO. Employer hereby employs Employee as
President and CEO. Employer also employs Robert DeAngelis as company website
consultant and company advertising consultant.



2.

Term.



a.

Subject to Section 9 below and further to Section 2(b) below, the term of this
Agreement shall commence upon the execution hereof (the “Commencement Date”) and
expire three years from such date March 4th, 2016 (“Initial Term”).  Each
12-month period after the end of the initial term forward during the term hereof
shall be referred to as an “Annual Period.”



b.

Subject to Section 10 below, unless the Board of Directors of the Company (the
“Board”) of Employer shall determine to the contrary and shall so notify
Employee in writing on or before the end of the Initial Term or any Annual
Period or unless the Employee notifies Employer in writing thirty (30) days
before the end of the Initial Term or any Annual Period of his desire not to
renew this Agreement, then at the end of either the Initial Term or the Annual
Period, as the case maybe, the term of this Agreement shall be automatically
extended for one (1) additional Annual Period to be added at the end of the then
current term of this Agreement. 



3.

Duties.  The Employee shall perform those functions generally performed by
persons of such title and position, shall attend all meetings of the
stockholders and the Board when possible and shall perform any and all related
duties and shall have any and all powers as may be prescribed by resolution of
the Board, and shall be available to confer and consult with and advise the
officers and directors of Employer at such times that may be required by
Employer.  Employee shall report directly and solely to the Board.



4.

Compensation.



a.

Employee shall be paid a minimum base salary of $10,000 per month plus
performance bonuses.  Employee shall be paid periodically in accordance with the
policies of the Employer during the term of this Agreement, but not less than
weekly.



b.

Employee is eligible for an annual bonus, if any, which will be determined and
paid in accordance with policies set from time to time by the Board, in its sole
discretion.



c.

Employer shall issue stock to the Employee as needed for Employee to maintain
majority control.



5.

Expenses.  Employee shall submit to Employer reasonably detailed receipts or
credit card statements with respect thereto which substantiate the Employee’s
expenses.  Employee shall use his own credit cards and be reimbursed each month
for his business expenses.



6.

Vacation.   Employee shall be entitled to receive two weeks’ vacation time
during each year of employment upon dates agreed upon by Employer.  Upon
separation of employment, for any reason, vacation time accrued and not used
shall be paid at the salary rate of Employee in effect at the time of employment
separation.



7.

 Secrecy.  At no time shall Employee disclose to anyone any confidential or
secret information (not already constituting information available to the
public) concerning (a) internal affairs or proprietary business operations of
Employer or its affiliates or (b) any trade secrets, new product developments,
patents, programs or programming, especially unique processes or methods (c)
research done on behalf of company (d) contracts and meetings on behalf of
company (e) financial information of the company.



8.

Covenant Not to Compete.  Employee will not, at anytime, anywhere in the areas
where Employer does business during the term of this Agreement, and for one (1)
year thereafter, either directly or indirectly, engage in, with or for any
enterprise, institution, whether or not for profit, business, or company,
competitive with the business of Employer as such business may be conducted on
the date thereof, as a creditor, guarantor, or financial backer, stockholder,
director, officer, consultant, advisor, employee, member, inventor, producer,
director, or otherwise of or through any corporation, partnership, association,
sole proprietorship or other entity; provided, that an investment by Employee,
his spouse or his children is permitted if such investment is not more than five
percent (5%) of the total debt or equity capital of any such competitive
enterprise or business and further provided that said competitive enterprise or
business is a publicly held entity whose stock is listed and traded on an
international or national stock exchange.



9.

Termination



a.

Termination by Employer



i.

Employer may terminate this Agreement immediately for Cause.  For purposes
hereof, “Cause” shall mean (A) engaging by the Employee in conduct that
constitutes activity in competition with Employer; (B) the conviction of
Employee for the commission of a felony against the Employer; and/or (C) the
habitual abuse of alcohol or controlled substances.   In no event shall alleged
incompetence of Employee in the performance of Employee's duties be deemed
grounds for termination for Cause.



ii.

This agreement automatically shall terminate upon the death of Employee, except
that Employee's estate shall be entitled to receive any amount accrued under
Section 4 for the period prior to Employee's death and any other amount to which
Employee was entitled of the time at his death.



b.

Termination by Employee or Employer without Cause



i.

Employee or Employer shall have the right to terminate Employee’s employment
under this Agreement upon thirty (30) days' notice to either party.



10.

Consequences of Breach by Employer



a.

If this Agreement is terminated pursuant to Section 9(b) (i) hereof, or if
Employer shall terminate Employee's employment under this Agreement in any way
that is a breach of this Agreement by Employer, the following shall apply:
Employee shall be entitled to payment of any previously declared bonus and
additional compensation as provided in Section 4 above.



b.

In the event that Employee’s employment is terminated for any of the following:
(i) for cause as set forth in Section 9(a)(i) of this Agreement, (ii) the
expiration of the term of this Agreement, or (iii) resignation by the Employee
in accordance with Section 9(b)(i), then the provisions of Section 8 shall apply
to Employee.



11.

Remedies.  Employer recognizes that because of Employee's special talents,
stature and opportunities in the Research and Investment market, in the event of
termination by Employer hereunder (except under Section 9(a)(i) or (ii), or in
the event of termination by Employee under Section 9(b)(i) before the end of the
agreed term), the Employer acknowledges and agrees that the provisions of this
Agreement regarding further payments of base salary, bonuses and the
exercisability of rights constitute fair and reasonable provisions for the
consequences of such termination, do not constitute a penalty, and such payments
and benefits shall not be limited or reduced by amounts' Employee might earn or
be able to earn from any other employment or ventures during the remainder of
the agreed term of this Agreement.



12.

Excise Tax.  In the event that any payment or benefit received or to be received
by Employee in connection with a termination of his employment with Employer
would constitute a “parachute payment” within the meaning of Internal Revenue
Code Section 280G or any similar or successor provision to 280G and/or would be
subject to any excise tax imposed by Internal Revenue Code Section 4999 or any
similar or successor provision then Employer shall assume all liability for the
payment of any such tax and Employer shall immediately reimburse Employee on a
“grossed-up” basis for any income taxes attributable to Employee by reason of
such Employer payment and reimbursements.



13.

Arbitration.  Any controversies between Employer and Employee involving the
construction or application of any of the terms, provisions or conditions of
this Agreement, save and except for any breaches arising out of Sections 7 and 8
hereof, shall on the written request of either party served on the other be
submitted to arbitration.  Such arbitration shall comply with and be governed by
the rules of the American Arbitration Association.  An arbitration demand must
be made within one (1) year of the date on which the party demanding arbitration
first had notice of the existence of the claim to be arbitrated, or the right to
arbitration along with such claim shall be considered to have been waived.  An
arbitrator shall be selected according to the procedures of the American
Arbitration Association.  The cost of arbitration shall be borne by the losing
party unless the arbitrator shall determine otherwise.  The arbitrator shall
have no authority to add to, subtract from or otherwise modify the provisions of
this Agreement, or to award punitive damages to either party. 



14.

Attorneys' Fees and Costs.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney's fees, costs and necessary disbursements in
addition to any other relief to which he may be entitled.



15.

Entire Agreement; Survival.  This Agreement contains the entire agreement
between the parties with respect to the transactions contemplated herein and
supersedes, effective as of the date hereof any prior agreement or understanding
between Employer and Employee with respect to Employee's employment by Employer.
The unenforceability of any provision of this Agreement shall not affect the
enforceability of any other provision.  This Agreement may not be amended except
by an agreement in writing signed by the Employee and the Employer, or any
waiver, change, discharge or modification as sought.  Waiver of or failure to
exercise any rights provided by this Agreement and in any respect shall not be
deemed a waiver of any further or future rights.  The provisions of Sections 4,
7, 8, 9(a) (ii), 10, 11, 12, 13, 14, 16, 17, 18 and 19 shall survive the
termination of this Agreement.



16.

Assignment.  This Agreement shall not be assigned to other parties.



17.

Governing Law.  This Agreement and all the amendments hereof, and waivers and
consents with respect thereto shall be governed by the internal laws of the
State of Florida, without regard to the conflicts of laws principles thereof.



18.

Notices.  All notices, responses, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been given when



a.

delivered by hand;



b.

sent be telex or telefax, (with receipt confirmed), provided that a copy is
mailed by registered or certified mail, return receipt requested; or



c.

received by the addressee as sent by express delivery service (receipt
requested) in each case to the appropriate addresses, telex numbers and telefax
numbers as the party may designate to itself by notice to the other parties:



i.

if to the Employer:

240 Windsor Ridge, #36

New Castle, Pa.  16105

Telefax: 724-656-9595

Telephone:  724-656-8886



ii.

if to the Employee:

Robert DeAngelis

240 Windsor Ridge, #36

New Castle, Pa.  16105

Telefax: 724-656-9595

Telephone:   724-656-8886



19.

Severability of Agreement.  Should any part of this Agreement for any reason be
declared invalid by a court of competent jurisdiction, such decision shall not
affect the validity of any remaining portion, which remaining provisions shall
remain in full force and effect as if this Agreement had been executed with the
invalid portion thereof eliminated, and it is hereby declared the intention of
the parties that they would have executed the remaining portions of this
Agreement without including any such part, parts or portions which may, for any
reason, be hereafter declared invalid.

 IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above written.




Employer

Real Estate Contacts, Inc. 




By:  Robert DeAngelis

       Robert DeAngelis

 
 

 

Employee




By:   Robert DeAngelis

         Robert DeAngelis









